DETAILED ACTION
	Claims 1, 7, and 9-15 are pending. Claim 1 has been amended, claims 3-5 and 8 have been canceled, and claims 2 and 6 were previously canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
A Non-Patent Literature document was filed July 17, 2019 but was not included on the IDS filed the same day. This document is also not in the English language. It has been placed in the application file, but the information referred to therein has not been considered.
 Election/Restrictions
	Due to the amendment of claim 1, the previously elected species (I-B-1) has been withdrawn. Thus, pursuant to Election of Species practices, and the previous indication of allowable subject matter regarding species 3: (Formula I-C-1), the search has been extended to species 4: Formula (I-D-1). The findings are below.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities: Claim 1 recites Formula (I-C-1) which is too blurry. Claim 13 recites Formula (III), (IV0, and (V) which are too blurry.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7, and 9-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,968,391. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and patented claims are directed to silicon-containing compounds. Formula (2) of ‘391, specifically formula (2a) of ‘391 when defined as: W2 is hydrogen, hydroxyl, a C1-C15 straight alkyl group, or a C2-C15 straight alkenyl group, Z2 is a spacer group selected from a C1-C15 straight alkylene group in which one -CH2- group is replaced with -SiRa2- where Ra is hydrogen or a C1-C4 straight alkyl group, or C3-C4 branched alkyl group, t is 1 or 2, A1 and A2 are 1,4-phenylene, 1,4-cyclohexylene, 3-fluoro-1,4-phenylene, 3,5-difluoro-1,4-phenylene, 2,3-difluoro-1,4-phenylene, 3-methyl-1,4-phenylene, 3,5-dimethyl-1,4-phenylene, or 2,3-dimethyl-1,4-phenylene, and R2 is a C1-C70 straight alkyl group, a C3-C70 branched alkyl group, a C2-C70 straight alkenyl group, a C3-C70 branched alkenyl group, a C2-C70 straight alkynyl group, and a C4-C70 branched alkynyl group, wherein each of said group is unsubstituted or substituted with at least one halogen atom, and at least one —CH2—group in each of said group is optionally replaced with a first divalent radical selected from the group consisting of —SiRa2—, —O—, —CO—, —COO—, and —OCO—, wherein Ra is selected from the group consisting of hydrogen, a C1-C4 straight alkyl group, and a C3-C4 branched alkyl group which encompasses Formula (I-D-1) of instant claims 1 and 7 when Y2 and Y3 are hydrogen, Y1 is hydrogen, -OH, a C1-C15 alkyl group, or a C2-C15 alkenyl group, L2 is a single bond or a C1-C14 linear alkylene group, L4 and L6 are hydrogen, a C1-C4 linear alkyl group, and or a C3-C4 branched alkyl group, L10 and L11 are single bonds, X8 and X9 are hydrogen, A3 and A4, and if present A2, are 1,4-phenylene, 1,4-cyclohexylene, 3-fluoro-1,4-phenylene, 3,5-difluoro-1,4-phenylene, 2,3-difluoro-1,4-phenylene, 3-methyl-1,4-phenylene, 3,5-dimethyl-1,4-phenylene, or 2,3-dimethyl-1,4-phenylene, n2 is 0 or 1, n1 is 0, and R1 is a C1-C20 linear alkyl group, a C3-C20 branched alkyl group, a C1-C20 linear alkoxy group, or a C3-C20 branched alkoxy group wherein the groups are unsubstituted or at least one -CH2- is substituted by -SiRa2-, -C≡C-, -CH=CH-, -O-, -COO-, -OCO-, and/or at least one hydrogen atom is substituted by a halogen atom. Formula (5) of ‘391 encompasses Formula (II) of instant claim 9. Formula (5a) and Formula (5b) of ‘391 encompass Formula (II-1) and Formula (II-2) respectively of instant claim 10. Formula (1) of ‘391 encompasses Formula (IV) of instant claim 13. Claim 7 of ‘391 encompasses instant claims 11, 12, and 14. Claim 11 encompasses instant claim 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (CN106398723). English translation attached.
Zhao et al. teaches a liquid crystal panel, see FIG. 1, comprising a liquid crystal alignment compound [EN abstract] (claim 15), specifically the following compound SO-IV:

    PNG
    media_image1.png
    162
    247
    media_image1.png
    Greyscale
[CN p11] which is equivalent to the elected species of Formula (I-D-1) of instant claims 1 and 7 when R1 is a C5 branched alkyl group, n1 and n2 are 0, A3 and A4 are 1,4-phenylene, L10 and L11 are single bonds, X8 and X9 are hydrogen, L4 and L6 are C1 alkoxy groups, L2 is a single bond, Y1 is a C1 alkyl group, and Y2 and Y3 are hydrogen.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (CN106398723) as applied to claim 1 above, and further in view of Archetti et al. (U.S. 2018/0057743).
	With regard to claims 9-14, Zhao et al. teaches a method for manufacturing a liquid crystal panel comprises mixing a plurality of the foregoing liquid crystal alignment compounds with a plurality of liquid crystal molecules to form a mixture. the mixture is injected between the first substrate and the opposite second substrate, and there is no alignment film on the inner surface of the first substrate and the second substrate; and the plurality of liquid crystal molecules have a pre-tilt angle, and the plurality of first cross-linking functional groups of the plurality of liquid crystal alignment compounds are crosslinked on the inner surface of the first substrate and the second substrate, thereby allowing at least part of the plurality of liquid crystal molecules to be bound to the pre-tilt angle due to the plurality of liquid crystal alignment compounds [EN p3] but does not teach specific liquid crystal molecules and/or amounts thereof.
	However, Archetti et al. teaches liquid-crystalline media (LC media) having negative or positive dielectric anisotropy, comprising a low-molecular-weight component and a polymerizable component. The polymerizable component comprises self-aligning, polymerizable mesogens (polymerizable self-alignment additives) which effect homeotropic (vertical) alignment of the LC media at a surface or the cell walls of a liquid-crystal display (LC display). The invention therefore also encompasses LC displays having homeotropic alignment of the LC medium without alignment layers [abstract]. Archetti et al. also teaches the LC medium additionally comprises one or more compound selected from the group of compounds of the formulae A, B and C [0211] specifically, the following formula A-1:

    PNG
    media_image2.png
    95
    320
    media_image2.png
    Greyscale
[0223] wherein alkyl and alkyl* denote a straight-chain alkyl radical having 1-6 C atoms [0224] which is equivalent to formula (II) of instant claim 9, specifically formula (II-2) of instant claim 10 when R2 and R3 are C1-C6 alkyl groups, n5 is 0, B2 is a 1,4-cyclohexylene group, and Z6 is a single bond. Archetti et al. further teaches the LC medium additionally comprises one or more compounds of the formula II and/or III [0228] specifically, the following formula IIa:

    PNG
    media_image3.png
    77
    318
    media_image3.png
    Greyscale
[0234] wherein R3a is H, CH3, C2H5 or C3H7 and alkyl denotes a straight-chain alkyl group having 1 to 8 C atoms [0235] which is also equivalent to formula (II) of instant claim 9, specifically formula (II-1) of instant claim 10 when R2 is a C2-5 alkenyl group and R3 is a C1-C8 alkyl group. Archetti et al. also teaches the proportion of the host mixture (formulas A-1 and IIa) for liquid-crystal displays is generally 95% by weight or more, preferably 97% by weight or more [0207] (claim 12). Archetti et al. further teaches the use of 0.1 to 2.5% by weight of the self-alignment additive generally already results in completely homeotropic alignment of the LC layer in the case of the usual cell thicknesses (3 to 4 μm) with the conventional substrate materials and under the conventional conditions of the production processes of an LC display. Due to the polymerizable nature, higher concentrations of self-alignment additives are also possible without influencing the LC medium in the long term, since the polymerizable substance is bound again by the polymerization.
Besides the polymerizable self-alignment additives of the formula I, the LC medium according to the invention may also comprise further self-alignment additives which are not polymerizable or have a different structure [0065-0066] (claim 11). Archetti et al. also teaches the polymerizable component of the LC medium according to the invention preferably comprises further polymerizable or (partially) polymerized compounds. These are preferably conventional polymerizable compounds without an anchor group [0140] such as the following formula RM-1:

    PNG
    media_image4.png
    134
    320
    media_image4.png
    Greyscale
[0386] which is equivalent to Formula (III) of instant claim 13 when K1 and K2 are methyl groups, Z7 and Z8 are single bonds, n6 is 1, B4 and B5 are 1,4-phenylene groups, and M1 is a single bond. Archetti et al. further teaches the LC media according to the invention therefore preferably comprise very particularly preferably 0.2 to 1% by weight of polymerizable compounds without an anchor group Ra [0141] (claim 14). Archetti et al. also teaches it is an aim of this invention to simplify the production processes and the display devices themselves without giving up the advantages of VA technology, such as relatively short response times and good viewing-angle dependence [0004]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the general teachings of Zhao et al. to include the specific liquid crystalline components of Archetti et al. through routine experimentation in the art in order to achieve an optimal liquid crystal panel/device without an alignment layer.
Response to Arguments
	Due to the amendment filed June 23, 2022 of instant claim 1, the 103 rejection over Archetti has been withdrawn. Applicant’s arguments with regard to this rejection have been considered but are moot due to the amendment of instant claim 1. However, Archetti is still being used as prior art because it continues to teach the subject matter of instant claims 9-14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KR1020080069464 and U.S. 2007/0114492 are obvious over are least claim 1, see Formula 1 [p4] and Formula 4 [0046] respectively.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722         

/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722